                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION
SOLOMAN OLUDAMISI AJIBADE               )
and ADENIKE HANNAH AJIBADE,             )
as natural parents of Mathew Ajibade,   )
and THE ESTATE OF MATHEW                )
AJIBADE and CHRIS OLADAPO,              )
its Executor,                           )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )           CV416-082
                                        )
JOHN WILCHER, in his official           )
capacity as Chatham County Sheriff,     )
et al.,                                 )
                                        )
      Defendants.                       )

                                      ORDER

      This case arises from the January 2015 death of Mathew Ajibade

while in custody at the Chatham County Detention Center. Doc. 21

(Amended Complaint).1 He was arrested “in the throes of an episode of

mental illness,” and the police “were informed about his mental state and

his need for prescription medicine, and were even given the pill bottle at

the arrest to give to [him].” Id. at ¶ 2. At the CCDC, however, Mathew




1
  For purposes of this brief synopsis only, the facts alleged in the Amended Complaint
are accepted as true.
was subjected to excessive force.     Id. at ¶ 3.   No medical care was

administered, and he died as a result of his injuries. Id. at ¶¶ 4-5.

     This case has progressed through discovery and several defendants

have moved for summary judgment. See docs. 183, 189, 190, 191, 192, &

193. Defendant Sheriff Wilcher seeks to exclude testimony from one of

plaintiffs’ expert witnesses. Doc. 184. The expert, J.P. Gingras, is a

certified public accountant who plaintiffs offer to testify on “decedent’s

economic loss of wages, loss and benefits [sic] and loss of household

services over an assumed projected lifespan, with constant uninterrupted

work at wage levels up until retirement at the projected age of 67.” Id.

at 1. Wilcher objects that such testimony is purely speculative and fails

to satisfy the requirements of Fed. R. Evid. 702 and Daubert v. Merrill

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Id.

     Plaintiffs respond that the motion should be denied summarily as

“[t]he Sheriff did not put in any evidence whatsoever”; neither Gingras’

expert report, nor his CV, nor any deposition testimony are offered in

support of defendant’s motion. Doc. 220 at 1. If the Court does not accept

that invitation, they argue that the motion should be denied on the merits

because “Gingras’s testimony is routinely admitted in court,” and the

                                     2
Sheriff’s objections address the weight of Gingras’ testimony, not its

admissibility. Id. at 1-2.

      The parties’ briefs are not up to the standards this Court expects.

As plaintiffs point out, Wilcher has not provided the Court with anything

more than a cursory summary of Gingras’ proffered testimony.                       He

describes the “conjectural assumptions” of a “report” without attaching

or citing to that report. See doc. 184 at 2. He has not even bothered to

include full case citations.        See id. at 2-3 (citing “United States v.

Downing, 753 F. 2nd 1224,” “Liu v. Korean Air Lines, 1993 WL 478343,”

and “JMJ Enterprises, Inc. v. Via Veneto Italian Ice, Inc., 1998 WL

175888”). He ultimately abandons even those abbreviated citations, and

resorts to a (mistaken) cross-reference.           See id. at 3 (citing to “JMJ

Enterprises, Supra, Page 4,” on page 3 of the brief; page 4 includes

nothing but counsels’ signatures).2            In the absence of any specific



2
  Even assuming that “Page 4” refers to the cited case, and not the “supra” reference,
it appears to be a mistake. Page * 4 of the cited, unpublished, out-of-district and -
circuit case, includes a discussion of Pennsylvania law on damages, the unremarkable
determination that “[a]bsent a statutory exception, litigants must pay their own
attorneys’ fees,” and a paragraph recitation of the factual background of the motion to
exclude expert testimony on lost profits. See JMJ Enters., Inc. v. Via Veneto Italian
Ice, Inc., 1998 WL 175888 at * 4 (E.D. Pa. April 15, 1998). None of those discussions
bear even tangential relation to the proposition that an expert’s “assumptions [must
be] grounded in facts and not merely conjecture or surmises.” Doc. 184 at 3. The
Court will pass over in (relative) silence the grammatical idiosyncrasy of the sentence
                                             3
indication of Gingras’ proposed testimony, Wilcher’s brief does not

provide much of a showing of its inadequacy under Rule 702 and

Daubert.3 See doc. 184 at 2-3.

          Before plaintiffs bask in the glow of schadenfreude, their own

offering is only marginally better. To their credit, they include full case

citations. The cases they cite, however, are not helpful. Judge Posner’s

ruminations, witty as they may be, on the quality of an appellate brief do

not amount to a wholesale rejection of short briefs. See Cent. States, Se.

& Sw. Areas Health & Welfare Fund v. Lewis, 745 F.3d 283, 286 (7th Cir.

2014) (criticizing an appellate brief of “eight and a half pages,” of which

“the first seven and a half pages [were] simply a recitation” of factual and

procedural background). The Court agrees that Wilcher’s brief is not a

paragon, but, as discussed below, its quality is ultimately beside the

point. Plaintiffs’ reference to a recent case in which Gingras’ testimony

was admitted is similarly unhelpful. See doc. 220 at 2. The Northern




itself.

3
  Even the limited description provided in the brief is not obviously pertinent to the
admissibility of Gingras’ testimony. As discussed below, the value of attorneys’ “ipse
dixit” on such matters is of dubious value, at best. See infra. at 8.

                                          4
District of Georgia merely cited the applicable legal standards and

concluded, without any substantive discussion, that the movant’s

“concerns . . . can be addressed through cross-examination at trial and

through the testimony of their [sic] rebuttal expert . . . .” Woodard v.

Dempsey, 2016 WL 4079713 at * 2-3 (N.D. Ga. Aug. 1, 2016). Plaintiffs

surely do not contend either that because Gingras’ testimony was

admissible in one case, it must be admissible here, or that because cross-

examination and counter-testimony were adequate there, they must be

adequate here. Finally, although plaintiffs lament that Wilcher’s failure

to proffer “any evidence whatsoever” leaves the Court with “no basis to

rule on the admissibility of Gingras’s testimony – other than lawyer

argument,” they do no more than curse the proverbial darkness.

      Despite the parties’ efforts, the question presented by the motion is

ultimately simple.4 “[F]or expert testimony to be admissible under Rule




4
  Plaintiffs do not dispute Wilcher’s implicit assumption that Gingras’ testimony is
expert testimony, within the meaning of Fed. R. Evid. 702, Daubert, and its progeny.
See generally doc. 220. In different circumstances, the Eleventh Circuit has recognized
that “accounting expertise is among the sorts of technical and specialized expertise the
use of which is governed by Rule 702 and Daubert.” City of Tuscaloosa v. Harcros
Chemicals, Inc., 158 F.3d 548, 563 n. 17 (11th Cir. 1998). Since the parties do not
dispute it, the Court assumes that Rule 702 and Daubert provide the applicable
standards.

                                           5
702 of the Federal Rules of Evidence, the proponent of the testimony

must show that: (1) the expert is qualified to testify competently

regarding the matters he intends to address; (2) the methodology by

which the expert reaches his conclusions is sufficiently reliable; and

(3) the testimony assists the trier of fact, through the application of

scientific, technical, or specialized expertise, to understand the evidence

or to determine a fact in issue.” Maiz v. Virani, 253 F.3d 641, 665 (11th

Cir. 2001) (citation omitted). If the statement of the standard left any

doubt as to the location of the burden of proof, it is clear that “‘[t]he

burden of laying the proper foundation for the admission of the expert

testimony is on the party offering the expert, and admissibility must be

shown by a preponderance of the evidence.’”5 Cook ex rel. Estate of Tessier

v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1107 (11th Cir. 2005)

(quoting Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir.

1999)); see also Jones v. Anderson, 2018 WL 2717221 at * 5 (S.D. Ga. June

6, 2018) (Baker, J.) (“The proponent of an expert opinion bears the burden

of   establishing     qualification,    reliability,   and    helpfulness      by   a




5
  Plaintiffs are aware of where the burden lies. They correctly state the principle in
their brief seeking the exclusion of a defense expert’s testimony. See doc. 199 at 2.
                                            6
preponderance of the evidence.”). Indeed, “[w]here the [foundational]

burden has not been satisfied, Rule 702 precludes expert testimony,” and

the burden “cannot be satisfied by conclusory arguments and should not

be taken lightly.” Jones, 2018 WL 2717221 at * 6; see also College Park

Holdings, LLC v. Racetrac Petroleum, Inc., 239 F. Supp. 2d 1334, 1344

(N.D. Ga. 2002) (citing, inter alia, McCorvey v. Baxter Healthcare Corp.,

298 F.3d 1253 (11th Cir. 2002)) (“[T]he burden of establishing the

standards for admissibility rests with the proffering party.”).

     The closest plaintiffs come to an argument in favor of the

admissibility of Gingras’ testimony is their reference to a District of

Colorado case, which they contend supports the proposition that criticism

of an accountant’s “‘assumptions and conclusions’ . . . ‘go to the weight

rather than the admissibility’ of an opinion.” Doc. 220 at 2 (quoting

Jaffrey v. PorterCare Adventist Health Sys., 2017 WL 5624572 at * 5 (D.

Colo. Nov. 22, 2017)). Jaffrey may well accurately represent the law on

such challenges, but it does nothing to alleviate the initial burden of

proof. It implies, moreover, that both the proponents and opponents of

the expert testimony proffered evidence. See id. at * 1 (noting that, in

addition to the original motion, response and reply briefs were filed and

                                    7
an evidentiary hearing was held).                Nothing in Jaffrey’s analysis,

therefore, undermines the conclusion that, in this circuit at least,

proponents – here the plaintiffs – bear the burden of establishing the

foundations for the admissibility of expert testimony.                  As discussed

below, it is the location of that burden that determines the outcome here.

      As plaintiffs rightly point out, there is no evidence bearing on the

foundations of Gingras’ testimony. Doc. 220 at 1. Their inference based

on that total lack – that Wilcher’s motion should be summarily denied,

id. at 2 – is exactly backwards. It is plaintiffs’ burden to establish the

foundations required by the Federal Rules and Daubert. They have not

borne that burden; not only is there no preponderance of the evidence on

those foundations, there is no evidence at all.6 The briefs themselves are

not evidence. After all, “[t]he ipse dixit of [a] lawyer is no better than the

ipse dixit of the expert in establishing the foundation for admissibility of

expert testimony.” Jones, 2018 WL 2717221 at * 10. Given the utter lack



6
  The Court concedes that Gingras’ testimony, or discussion of its foundation, might
be included elsewhere in the record. If so, neither party has pointed to it. It is simply
not the Court’s responsibility to trawl through a record containing hundreds of filings
comprising thousands of pages in the hope that evidence will turn up. See Jones, 2018
WL 2717221 at * 10 (cites omitted) (“[I]t is not the Court’s burden to sift through the
record and cobble together support for [a proposed expert’s] opinions.”)

                                           8
of foundation for Gingras’ testimony, defendant’s motion must be, and is,

GRANTED.7 Doc. 184.

       SO ORDERED, this 15th                 day of January, 2019.




7
    The Court might have convened a Daubert hearing, which would provide the
plaintiffs an additional opportunity to present foundational evidence for Gingras’
testimony. However, such hearings are not automatic. See Cook, 402 F.3d at 1113.
Given that plaintiffs have not even attempted to satisfy their evidentiary burden, the
Court sees no reason to hold a hearing at this time. The Court might also postpone
exclusion of the testimony, to allow more detailed briefing on the issue. As noted above,
see supra. n. 9, it seems clear that plaintiffs are aware that the burden of proof rests
with the proponent of expert testimony. The Court cannot fathom why they have
ignored the implications of that burden to this motion. Nevertheless, rulings on
motions in limine are a prophylactic against the introduction of damaging evidence
that could “‘irretrievably affect the fairness of the trial.” Benson v. Facemeyer, 2017
WL 1400558 at * 1 (N.D. Ga. April 19, 2017) (quoting Soto v. Geico Indem. Co., 2014
WL 3644247 at * 1 (M.D. Fla. July 21, 2014)). They are granted “‘only if the evidence
in question is clearly inadmissible,’” and any such ruling is only provisional, subject to
reversal by the trial judge. Id. (quoting Wilson v. Pepsi Bottling Grp., Inc., 609 F. Supp.
2d 1350, 1359 (N.D. Ga. 2009)) (citing Ohler v. United States, 529 U.S. 753, 758 n. 3
(2000) (“[I]n limine rulings are not binding on the trial judge . . . .”)). It is clear enough
that plaintiffs have not borne their burden of establishing the foundations of Gingras’
testimony, but, if they believe that they can supply that foundation for all or a portion
of the testimony they wish to introduce, this Order does not preclude them from trying.

                                              9
